Citation Nr: 0216142	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  95-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  The propriety of the initial 10 percent evaluation 
assigned for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied service 
connection for a psychiatric disorder, granted service 
connection for a cervical spine disability, and assigned the 
newly service connected cervical spine disability a 10 
percent rating, effective from February 16, 1993.  In April 
2002, the Board undertook additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
October 2002, after that development was completed, the Board 
provided the veteran and his representative notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  Later in October 2002, the veteran's 
representative filed with the Board a supplemental brief.

First, the Board notes that the current rating issue on 
appeal arises from the assignment of an initial rating for a 
cervical spine disability following an award of service 
connection.  Therefore, the Board must consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, the question for 
consideration is the propriety of the initial rating assigned 
during the course of this appeal.

Next, the Board notes that, in addition to the issues cited 
on the cover page of this decision, the veteran raised the 
issue of entitlement to service connection for a low back 
disorder in a February 1993 letter to the RO.  This issue has 
not been properly developed for appellate review and is not 
intertwined with the issues on appeal.  Accordingly, it is 
referred back to the RO for appropriate action.

FINDINGS OF FACT

1.  The record includes uncontradicted medical opinion 
evidence indicating that current schizophrenia was brought 
about by military service.

2.  The veteran's service connected cervical spine disability 
is manifested by no more then slight limitation of motion 
even when taking into account pain and weakness during flare-
ups.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
schizophrenia was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, and RO 
correspondence with the veteran, as well as the Board's 
correspondence with the veteran, the veteran and his 
representative have been notified of the laws and regulations 
governing his claims, including the VCAA, the reason for the 
determinations made regarding his claims, the information and 
evidence not previously submitted that is necessary to 
substantiate the claims, and which evidence would be obtained 
by the veteran and which evidence would be retrieved by VA.  
(See RO correspondence to the veteran dated in January 1998, 
December 1999, and April 2001; statement of the case issued 
in January 1995; hearing officer decision issued in November 
1995; supplemental statements of the case issued in November 
1995 and June 2001; and Board correspondence to the veteran 
dated in April 2002 and October 2002).  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims' file consist of 
the veteran's service medical records, post-service medical 
records, and written arguments presented by the veteran and 
his representative in support of his claims as well as 
personal hearing testimony by the veteran.  In addition, the 
veteran was asked to provide information regarding his 
treatment and the veteran thereafter filed or the VA 
thereafter obtained all available and identified treatment 
records.  Also, in January 1994 and again in August 2002, VA 
obtained medical evidence as to the current severity of his 
service connected cervical spine disability and, in August 
2002, VA obtained medical opinion evidence as to the origins 
or etiology of the veteran's current psychiatric disorder.

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claims and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the 
claims.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issues on appeal, adjudication of the 
claims at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

Service Connection

As to the merits of the claim, the veteran asserts that he 
first manifested adverse psychiatric symptomology while in 
military service and that the currently diagnosed 
schizophrenia is a continuation of his in-service psychiatric 
problems.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Next, the Board notes that it is our responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With the above criteria in mind, the Board notes that 
available service medical records show the veteran's 
complaints and/or treatment for depression and nervousness 
diagnosed as chronic anxiety.  See service medical records 
dated in October 1968 and January 1969; separation 
examination dated in April 1970.  (Parenthetically, the Board 
notes that, while the October 1968 service medical records 
noted that a Dr. Bedin for nervousness saw the veteran, Dr. 
Bedin's records were not found in the record on appeal.  
However, at the August 2002 VA examination, the veteran told 
the examiner that he never had any follow-up psychiatric 
treatment while in military service.) 

Moreover, post-service medical evidence contained in the 
record on appeal shows the veteran's complaints and/or 
treatment for anxiety and depression beginning in May 1972 
with his initial diagnoses including anxiety and depressive 
neurosis.  See letters from Albert Einstein College of 
Medicine dated July 1972 and February 1973.  The veteran's 
diagnosis, beginning in January 1979, was schizophrenia.  See 
hospitalization summary from Montefiore Hospital, for the 
period from January 1979 to March 1979, and a letter dated in 
September 1979; VA examinations dated in July 1979, January 
1994, and August 2002; and private treatment records from Our 
Lady of Mercy Medical Center, dated from January 1993 to 
February 1993.

In addition, a review of the record on appeal shows that the 
veteran provided competent statements regarding the specific 
symptoms he experienced and the duration thereof during and 
since his military service (being unable to think or 
concentrate as well as feeling strange, anxious, and 
depressed).  See October 1995 personal hearing testimony; 
letters and/or statement in support of claim received by the 
RO in February 1995, and March 1995; VA examination dated in 
August 2002; Also see Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Furthermore, the record on appeal includes opinions directly 
linking the veteran's current psychiatric disorder, 
schizophrenia, to his military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there); See also Hickson v. West, 12 Vet. App. 247 
(1999).  

Specifically, the hospitalization summary from Montefiore 
Hospital, for the period January 1979 to March 1979, noted, 
under the veteran's history, that he had ". . . a history of 
emotional problems since age 19, when he returned from Army 
service at age 22, he first came to psychiatric attention 
because of agitated and angry behavior at home."  Similarly, 
the September 1979 letter from Montefiore Hospital noted that 
the veteran's ". . . psychiatric history dates from 1968 . . 
." 

Thereafter, at the August 2002 VA examination, which 
examination was ordered for the express purpose of 
determining the origins and etiology of current psychiatric 
disorders, the examiner opined, after both a review of the 
record on appeal and an examination of the veteran, as 
follows.  

First, after discussing the September 1979 letter from 
Montefiore Hospital, the examiner opined that "[t]he 
diagnosis of chronic schizophrenia is one that implies a 
chronic, progressive disturbance and one that is consistent 
with the very early signs, having potentially been present 
during service, but particularly manifested in his inability 
to sustain employment as soon as he was discharged."  
Second, the August 2002 VA examiner opined the veteran's 
adverse symptomology since his separation from military 
service was ". . . entirely and consistently suggestive of a 
progressive schizophrenic disturbance."  Third, the examiner 
noted that "[t]oday's evaluation was unequivocal in 
confirming the presence of schizophrenia in [the veteran], 
but curious in that the words that [the veteran] used to 
describe the inner experience of his psychotic disturbance 
were those of 'depression, anxiety['] and are similar to the 
words that he had used in the service to describe his 
experience of what he now calls feeling 'strange,' i.e., he 
presented with complaints of anxiety."  Fourth, the examiner 
noted that during the veteran's first psychiatric 
hospitalization, at Montefiore Hospital, from January 1979 to 
March 1979, the veteran's medical history included being 
treated with an antipsychotic medication and this along with 
his having struck his mother, indicated that his though 
disorder had become increasingly more severe.  Thereafter, 
the examiner opined that "[t]hese symptoms [were] . . . 
entirely consistent with the symptoms [the veteran] began to 
experience in the service."  Fifth, it was opined that 

[i]t is a matter of only technical 
concern whether the anxiety disturbance 
that the veteran presented with in 1969 
met criteria for schizophrenia at that 
time, clearly his full blown 
deterioration and thought disorder had 
not [manifested] itself as yet.  However, 
he has only suffered from one illness 
since the beginning of his psychiatric 
disturbance and that illness has been 
schizophrenia and complaints of 
psychiatric symptom should be interpreted 
as consistent with complaints of his 
primary disturbance.  His work record was 
entirely consistent with a patient whose 
disorganization and inability to think 
clearly was becoming increasingly 
[manifest] and this was apparent from the 
moment that he was discharged from the 
service.  It is the opinion of this 
examiner that the record should be 
interpreted to the benefit of this 
[veteran] and that . . . he . . . should 
be considered service connection for 
chronic schizophrenia . . . The veteran 
has one disorder and has had the same 
disorder all of his life.

The record on appeal is devoid of any medical opinion 
evidence that contradicts these opinions as to the origins 
and etiology of the veteran's current psychiatric disorder.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the Board finds that the evidence of a medical 
nexus between the veteran current psychiatric disorder and 
military service is at least in equipoise.  See 38 U.S.C.A. 
§ 5107 (Supp. 2002); 38 C.F.R. § 3.102 (2002).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for schizophrenia.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

A Higher Evaluation

As to the merits of the veteran's higher evaluation claim, 
the veteran and his representative contend that the veteran 
experiences increased adverse symptomatology due to his 
cervical spine disability that in turn warrants a higher 
evaluation.  Specifically, they reported that the veteran had 
had problems with pain, limitation of motion, and weakness.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, the RO granted service connection for 
limitation of motion of the cervical spine and awarded a 10 
percent rating under 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 
(limitation in the range of motion of the cervical spine).  
See RO decision dated in May 1994.  Under Diagnostic 
Code 5290, slight limitation in the range of motion of the 
cervical spine warrants a 10 percent evaluation, moderate 
limitation in the range of motion of the cervical spine 
warrants a 20 percent evaluation, and severe limitation in 
the range of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a.  

Next, the Board notes that when evaluating loss in range of 
motion, consideration is given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Furthermore, painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2002).

With the above criteria in mind, the Board notes that, 
without taking into account additional limitation of motion 
caused by pain or flare-up, the range of motion of the 
veteran's cervical spine at the January 1994 spine VA 
examinations were "30 degrees, 28 degrees, 30 degrees, 28 
degrees, 40 degrees, and 42 degrees."  (Parenthetically, the 
Board notes that, while VA examiners normally describe range 
of motion of the spine by a reference to the veteran's 
forward flexion, backward extension, left and right lateral 
flexion, and left and right rotation, no such 
characterization was provided by this examiner.)  Next, it 
was noted that the veteran had mild spasm on the left side of 
the neck.  And, a December 1992 cervical spine x-ray, showed 
degenerative disc disease.  The diagnoses were chronic neck 
pain syndrome with residual "mild" limitation of motion and 
degenerative disc disease of the cervical spine without 
neurological deficit in the upper extremity and history of 
trigeminal neuralgia on the left side.  At the August 2002 
cervical spine VA examination, the range of motion of the 
veteran's cervical spine was forward flexion to 30 degrees, 
backward extension to 30 degrees, left and right lateral 
flexion to 40 degrees, left rotation to 52 degrees, and right 
rotation to 50 degrees.  Therefore, because the clinical 
evidence of record demonstrates that the cervical spine 
experiences does not have sufficiently reduced motion that a 
VA examiner characterized the loss motion as moderate or 
severe a higher evaluation under Diagnostic Code 5290 is not 
warranted based on the objective clinical findings of loss of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.

Next, the Board will consider whether a higher evaluation may 
be assigned on account of functional losses that equate to 
disability contemplated by greater limitation of motion, 
DeLuca, supra.  In this regard, the Board notes that the 
salient point to be made is that even though he has pain, 
consideration of §§ 4.40, 4.45 does not lead the Board to 
conclude that the functional losses he experiences in the 
cervical spine equate to more than the level of disability 
contemplated by the 10 percent evaluation already assigned.

Specifically, the Board observes that, while the August 2002 
VA examiner reported that the veteran complained of left 
sided neck and cheek pain during all neck ranges of motion, 
the examiner opined that "[t]he pain does not seem to be 
spine related."  Thereafter, the examiner went on to say 
that the veteran had normal posture and musculature of the 
back, and no neurological abnormalities.  Next, it was opined 
that the veteran had ". . . no functional impairment due to 
weakness or pain[,]" and no muscle atrophy, spasm, no ". . 
. objective manifestation demonstrated disuse or functional 
impairment due to pain or weakness . . ."  Accordingly, even 
taking into account the veteran's losses due to pain, the 
Board concludes that his adverse symptomatology more closely 
resembles the criteria for a 10 percent rating of the 
cervical spine than it does a higher rating under Diagnostic 
Code 5290.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  
Accordingly, the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5290, even when taking into 
account his functional losses due to such problems as 
weakness, excess fatigability, incoordination, or pain due to 
repeated use.  DeLuca, supra. 

Next, the Board turns to the appropriateness of rating the 
veteran's service-connected cervical spine disorder under 
Diagnostic Codes 5285 (vertebra fracture), 5286 (ankylosis of 
the spine), 5287 (ankylosis of the cervical spine), or 5293 
(intervertebral disc syndrome) as well as whether the veteran 
is entitled to a separate disability rating because his 
service-connected cervical spine disability affects two 
distinct areas of the spine for which the schedular criteria 
provides separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5290, 5291 (2002).

In this regard, the Board notes that a review of the record 
on appeal shows that, while cervical spine motion was 
somewhat limited and reported to be painful, there was no 
evidence of a fractured vertebra, ankylosis of the cervical 
spine (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), adverse disc 
pathology, or adverse neurological manifestations 
attributable to service connected cervical spine disability.  
See VA examinations dated in January 1994 and August 2002.  
In addition, nothing in the record on appeal indicates that 
the RO intended the veteran's service connected cervical 
spine disability to include adverse disc pathology.  See RO 
decision dated in May 1994; statement of the case issued in 
January 1995; hearing officer decision issued in November 
1995; supplemental statements of the case issued in November 
1995 and June 2001.  Moreover, nothing in the record on 
appeal shows that the veteran claimed that service connected 
cervical spine disability included adverse disc pathology.  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected cervical spine disability under 
either Diagnostic Code 5285, 5286, 5287, or 5293.

As to whether the veteran is entitled to a separate 
disability rating because his service-connected cervical 
spine disability affects two distinct areas of the spine for 
which the schedular criteria provides separate disability 
ratings, a review of the record on appeal is negative for 
complaints, diagnoses, or treatment as to the thoracic spine.  
See, for example, VA examinations dated in January 1994 and 
August 2002.  Consequently, the Board finds that a separate 
rating is not warranted on the basis of limitation of motion 
affecting multiple segments.  38 C.F.R. § 4.71a.

Therefore, the preponderance of the evidence is against the 
claim for a higher evaluation for a cervical spine 
disability.  See 38 C.F.R. § 4.71a.  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO as well as in personal hearing 
testimony.  Nonetheless, the Board finds that, while a lay 
witness can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, the veteran's 
belief as to the current severity of his service-connected 
disability is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which he has not been shown to possess, may 
provide evidence regarding medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, as already noted, because 
the veteran's complaints have not been supported by findings 
of underlying pathology or by objective confirmation on 
clinical evaluation, a higher evaluation has not been 
granted.  38 C.F.R. §§ 4.40, 4.59. 



ORDER

Service connection for schizophrenia is granted.

An initial evaluation in excess of 10 percent for the 
veteran's cervical spine disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

